NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DEUTSCHE BANK NATIONAL TRUST                    No.    18-15326
COMPANY, as Trustee for Morgan Stanley
ABS Capital I Inc. Trust 2006-HE8               D.C. No.
Mortgage Pass-Through Certificates, Series      2:17-cv-00259-GMN-NJK
2006-HE8,

      Plaintiff-counter-                        MEMORANDUM*
      defendant-Appellee,

 v.

SFR INVESTMENTS POOL 1, LLC,

      Defendant-counter-claimant-
      cross-claimant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted December 10, 2019**
                              Pasadena, California

Before: BEA, COLLINS, and BRESS, Circuit Judges.

      SFR Investments Pool 1, LLC (“SFR”) appeals the district court’s grant of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment against it and in favor of Deutsche Bank National Trust

Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE8

Mortgage Pass-Through Certificates, Series 2006-HE8 (“Deutsche Bank”).

Reviewing de novo, Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017), we

reverse.

         The district court granted summary judgment to Deutsche Bank solely on the

ground that, under Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d
1154 (9th Cir. 2016), the homeowners’ association (“HOA”) “foreclosed under a

facially unconstitutional notice scheme.” The Ninth Circuit recently held that

Nevada’s HOA foreclosure scheme is not facially unconstitutional, because our

decision in Bourne Valley was based on a construction of Nevada law that the

Nevada Supreme Court has since made clear was erroneous. See Bank of Am.,

N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 623–24 (9th Cir.

2019) (“Arlington West”) (recognizing that Bourne Valley “no longer controls the

analysis” in light of SFR Investments Pool 1, LLC v. Bank of New York Mellon,

422 P.3d 1248 (Nev. 2018) (“Star Hill”)).1

         The judgment in favor of Deutsche Bank against SFR is REVERSED. In

addition, the district court’s dismissal with prejudice of SFR’s crossclaims is

REVERSED. The case is REMANDED for further proceedings consistent with


1
    Neither Arlington West nor Star Hill is an advisory opinion.

                                           2
this memorandum disposition. The parties shall bear their own costs on appeal.




                                        3